Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 6/27/2022.
The application has been amended as follows: 

18. (Currently amended) A method of electroplating a workpiece, comprising: 
seating an enclosure having an inner chamber and an outer chamber on a workpiece such that a porous body is enclosed partially within and by the outer chamber and enclosed partially within and by the inner chamber; 
flowing a dry inerting gas through an interior of the enclosure; and 
applying a potential difference between the workpiece and an anode submerged within electrolyte contained within the interior of the enclosure.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dai et al., U.S. Patent App. Pub. No. 2016/0108534 A1 [hereinafter Dai] is the closest prior art of record. Dai teaches a plating brush with a compartment flushed with an inert gas. Dai [0056], [0061]-[0068], fig. 2.
Dai and the prior art of record do not teach “seating an enclosure having an inner chamber and an outer chamber on a workpiece such that a porous body is enclosed partially within and by the outer chamber and enclosed partially within and by the inner chamber.” While Dai teaches a porous body, Dai and the prior art of record do not teach this specifically claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794